UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4138


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DABED DEL JESUS SANCHEZ,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:15-cr-00334-BO-8)


Submitted: November 20, 2019                                Decided: December 20, 2019


Before MOTZ, KEENAN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dabed Del Jesus Sanchez appeals the 24-month sentence imposed following the

district court’s revocation of his supervised release. On appeal, Sanchez challenges both

the procedural and substantive reasonableness of his sentence. For the reasons that follow,

we affirm.

       “A district court has broad . . . discretion in fashioning a sentence upon revocation

of a defendant’s term of supervised release.” United States v. Slappy, 872 F.3d 202, 206

(4th Cir. 2017). “We will affirm a revocation sentence if it is within the statutory maximum

and is not plainly unreasonable.” Id. at 207 (internal quotation marks omitted). “To

consider whether a revocation sentence is plainly unreasonable, we first must determine

whether the sentence is procedurally or substantively unreasonable.” Id.

       A district court imposes a procedurally reasonable sentence by “considering the

Sentencing Guidelines’ nonbinding Chapter Seven policy statements and the applicable 18

U.S.C. § 3553(a) [(2018)] factors,” “adequately explain[ing] the chosen sentence,” and

“meaningfully respond[ing] to the parties’ nonfrivolous arguments” for a different

sentence. Id. And a court complies with substantive reasonableness requirements by

“sufficiently stat[ing] a proper basis for its conclusion that the defendant should receive the

sentence imposed.” Id. (internal quotation marks omitted). Even if a revocation sentence

is unreasonable, we will reverse only if it is “plainly so.” Id. (internal quotation marks

omitted).

       “[A] district court, when imposing a revocation sentence, must address the parties’

nonfrivolous arguments in favor of a particular sentence, and if the court rejects those

                                              2
arguments, it must explain why in a detailed-enough manner that this [c]ourt can

meaningfully consider the procedural reasonableness of the revocation sentence imposed.”

Id. at 208. An explanation is sufficient if this court can determine “that the sentencing

court considered the applicable sentencing factors with regard to the particular defendant

before it and also considered any potentially meritorious arguments raised by the parties

with regard to sentencing.” United States v. Gibbs, 897 F.3d 199, 204 (4th Cir. 2018)

(brackets and internal quotation marks omitted). “[I]n determining whether there has been

an adequate explanation, we do not evaluate a court’s sentencing statements in a vacuum,”

but also consider “[t]he context surrounding a district court’s explanation.”        United

States v. Montes-Pineda, 445 F.3d 375, 381 (4th Cir. 2006).

       Contrary to Sanchez’s claims on appeal, our review of the revocation hearing

confirms that the district court adequately addressed the mitigating facts he raised at

sentencing and sufficiently explained why a sentence within the 4- to 10-month policy

statement range was insufficient to satisfy the goals of sentencing. While the district court

did not expressly mention the specific facts highlighted by counsel, the context of the

court’s sentencing explanation made clear that Sanchez’s plea for a sentence at the top of

the policy statement range failed because he squandered the opportunity he received

through a downward variance in his original sentence by returning to the same criminal

conduct while on supervision. Id. (this court “will not vacate [a] sentence simply because

the court did not spell out what the context of its explanation made patently obvious”). In

imposing the 24-month term, the court expressly cited the safety and security of the public,

and clearly considered the nature and circumstances of the offense, Sanchez’s history and

                                             3
characteristics, and the need to afford adequate deterrence to criminal conduct. 18 U.S.C.

§ 3553(a)(1), (2)(B) (2018).    Finally, Sanchez contends that his 24-month sentence

conflicts with the Chapter 7 policy statement on upward departures based on inadequacy

of criminal history category. However, our review discloses that the district court did not

speak in terms of adjusting Sanchez’s criminal history category. Rather, the court took

into account the downward variance Sanchez received in his original sentence in

considering whether a revocation sentence within the policy statement range was

appropriate.

       We accordingly affirm the district court’s judgment.       We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4